ROBB, Associate Justice.
In these eases the application for writs of error is based on the refusal of the trial court to grant a new trial.
It is settled law in this court that the action of the trial court in granting or refusing a new trial is not reviewable. Columbia Ry. Co. v. Cruit, 20 App. D. C. 521; Price v. United States, 14 App. D. C. 391; Kelly v. Moore, 22 App. D. C. 9. Even where the motion for a new trial is based upon newly discovered evidence, the action of the trial court will not be disturbed, unless there has been a manifest abuse of discretion. Mandes v. Midgett, 49 App. D. C. 139, 261 F. 1019.
It results that these applications must be denied.